Citation Nr: 1139106	
Decision Date: 10/20/11    Archive Date: 10/25/11

DOCKET NO.  07-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Winston-Salem, North Carolina



THE ISSUE

Entitlement to service connection for glaucoma, to include as secondary to service-connected renal calculi.  



REPRESENTATION

Veteran represented by:	The American Legion



ATTORNEY FOR THE BOARD

Katie K. Molter, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from May 1968 to August 1969.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  The RO in Winston-Salem, North Carolina, currently has jurisdiction over the Veteran's claim.   

The Board issued a decision in September 2010 granting service connection for posttraumatic stress disorder (PTSD) and remanded the issue of entitlement to service connection for glaucoma for further development.  That development has been completed, and the case has since been returned to the Board for appellate review.  

The Board notes that the Veteran's representative submitted a written brief presentation in September 2011 in which he appears to raise the issues of entitlement to service connection for coronary artery disease, to include as secondary to service-connected PTSD, and entitlement to service connection for hypertension, to include as secondary to service-connected PTSD and renal calculi. 
He has also raised a petition to reopen a claim for entitlement to service connection for back disorder.  These three issues have been raised, but have not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over them, and they are referred to the RO for appropriate action.  

In addition, the Board that it is unclear from the September 2011 written brief presentation whether the Veteran's representative is alleging that there was clear and unmistakable error (CUE) in the April 1970 decision that previously denied service connection for a back disorder.  Therefore, the RO should clarify whether the Veteran and his representative are intending to file a CUE claim in the April 1970 decision.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.
REMAND

In his September 2011 written brief presentation, the Veteran's representative appears to raise, for the first time, the issue of secondary service connection by alleging that the Veteran's glaucoma could possibly be related to his service-connected kidney stones.  In light of the Veteran's contentions and the evidence of record, including the fact that the Veteran has a current diagnosis of glaucoma and is currently service-connected for renal calculi, the Board has determined that the Veteran's claim should be remanded to obtain a medical opinion addressing whether the Veteran's glaucoma was caused or aggravated by his service-connected renal calculi.   

Upon remand, the RO should also inform the Veteran of the elements of a claim for secondary service connection under 38 C.F.R. § 3.310(b) and provide him the full opportunity to respond. 

The Veteran is hereby notified that it is his responsibility to report for the examination and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  See 38 C.F.R. §§ 3.158 and 3.655 (2011).

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the Veteran a notice letter in connection with his claim for service connection for glaucoma.  The letter should specifically advise him of the information and evidence necessary to substantiate the claim on both a direct and secondary basis.

2.  The Veteran should be afforded a VA examination to determine the nature and etiology of any glaucoma that may be present.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and statements.  

The examiner should comment as to whether it is at least as likely as not that that the Veteran currently has glaucoma that is causally or etiologically related to his military service, including his symptomatology therein.  In particular, the Veteran's service treatment records document him as having a visual defect in July 1968, and he reported having a medical history of eye trouble.  It was also noted that he wore glasses and contact lenses. The Veteran was provided corrective lenses in July 1969, and an examination later that month further revealed abnormal ocular motility.  He once again reported having a medical history of eye trouble, and it was noted at that time that he had myopia. 

If the Veteran's glaucoma is not related to his military service or the symptomatology therein, the examiner should stated whether it is at least as likely as not the disorder was  either caused by or permanently aggravated by his service-connected renal calculi. 

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Since it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1(2010), copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  When the development requested has been completed, the case should be reviewed by the RO on the basis of additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC) and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.  This SSOC should set forth the provisions of 38 C.F.R. § 3.310.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JESSICA J. WILLS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

